t c memo united_states tax_court howard mui and pei yi mui petitioners v commissioner of internal revenue respondent docket no filed date mark c heling alan f segal and ryan m borgmann for petitioner howard mui pengtian ma for petitioner pei yi mui grubert roger markley justin d scheid and andrew gordon for respondent memorandum findings_of_fact and opinion foley judge the issues for decision relating to and are whether petitioners are liable for tax relating to underreported income whether petitioners are liable for sec_6663 a fraud or sec_6662 accuracy- related penalties and whether pei yi mui pursuant to sec_6015 is entitled to relief from joint_and_several_liability findings_of_fact in date pei yi mui immigrated to the united_states on a three-month visa soon thereafter she married howard mui they purchased a home and she applied for permanent resident status to bolster the application mr mui added her as a joint account_holder to his pacific global bank account business account mr mui was a compulsive gambler to fund his habit he operated as a sole_proprietorship chinatown communication which sold international telephone calling cards mr mui considered this an ideal business because vendors allowed him to receive the cards in bulk and pay two months after receipt he used calling card sales proceeds ie received prior to the repayment date to gamble under constant pressure to meet vendors’ due dates he typically paid vendors with postdated checks drawn on the business account when the balance in this account approached zero he deposited checks drawn on petitioners’ charter one 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure bank account personal account undaunted by persistent cashflow problems he borrowed from friends and family when gambling resources dwindled mr mui accepted customer payments in cash and deposited these payments into the business account and the personal account petitioners closed their personal account in mr mui would often direct ms mui to sign checks relating to chinatown communication and on several occasions mr mui signed his wife’s name on certain checks ms mui was not involved in the operation of chinatown communication and supported herself with funds from her parents and personal savings mr mui had numerous encounters with law enforcement authorities in and he was arrested for domestic violence incidents relating to ms mui who obtained a restraining order and ultimately separated from him in mr mui also had problems relating to the sale of cigarettes upon which state and local excise_taxes had not been paid contraband cigarettes in the ohio state highway patrol highway patrol stopped him and seized big_number cartons of contraband cigarettes the highway patrol stopped him again in ie finding no contraband cigarettes in his possession and ie finding two packs of contraband cigarettes in his possession in date mr mui after pleading guilty to charges relating to the sale of contraband cigarettes in through was sentenced to months in prison petitioners timely filed joint and form sec_1040 u s individual_income_tax_return on which they respectively reported dollar_figure dollar_figure and dollar_figure of gross_receipts and dollar_figure dollar_figure and dollar_figure of cost_of_goods_sold the and returns were professionally yet sloppily prepared on all three returns petitioners reported that they were entitled to a refund and mr mui signed ms mui’s name after petitioners’ and years in issue returns were selected for audit mr mui who had limited proficiency in the english language told the examining revenue_agent first ra about chinatown communication’s use of the business account mr mui further informed the first ra that he had only limited business records and had estimated chinatown communication’s reported gross_receipts and costs of goods sold the first ra proceeded to perform a bank_deposits analysis and reconstruct chinatown communication’s income during this process he identified several gambling loans the proceeds of which were deposited into the business account prior to completion of the examination he retired but left workpapers of his analysis revenue_agent nevita williams ra williams was assigned to complete the examination upon a review of the deposits into the business account ra williams noticed that certain checks drawn on the personal account were deposited into the business account as a result she determined that an analysis of the personal account was necessary and proceeded to analyze deposits during the audit mr mui told ra williams but did not submit any supporting documentation that he routinely borrowed money to support his gambling habit without scrutiny ra williams incorporated the first ra’s analysis of the business account into her examination_report she also incorporated her analysis of the personal account petitioners divorced on date on date respondent received ms mui’s form_8857 request for innocent spouse relief in which she requested relief pursuant to sec_6015 c and f respondent denied ms mui’s request on date respondent issued petitioners a notice_of_deficiency which incorporated ra williams’ examination_report respondent determined that petitioners had an additional dollar_figure dollar_figure and dollar_figure of gross_receipts and dollar_figure dollar_figure and dollar_figure of costs of goods sold relating to and respectively as a result of these adjustments respondent determined that petitioners had dollar_figure dollar_figure and dollar_figure of unreported income relating to and respectively respondent further determined that petitioners were liable for sec_6663 fraud penalties or in the alternative sec_6662 accuracy-related_penalties relating to these years on date petitioners while residing in illinois filed their petition with the court i the statutory notice is valid opinion petitioners contend that the notice_of_deficiency lacks a rational foundation and is arbitrary and excessive we disagree see 100_f3d_1308 7th cir holding that a determination is presumed correct if it has a rational foundation and is not arbitrary and excessive aff’g tcmemo_1995_243 see also 54_tc_742 aff’d 445_f2d_985 10th cir first respondent’s use of the bank_deposits method ie to reconstruct petitioners’ income was appropriate because mr mui accepted customer payments in cash reported estimates on his federal_income_tax returns and failed to maintain records see sec_446 92_tc_661 sec_1_446-1 income_tax regs second mr mui readily acknowledges that he owned and operated chinatown communication and thus was linked to the income-producing activity see pittman v commissioner f 3d pincite4 third and most importantly respondent’s determination is solidly grounded on an extensive review of petitioners’ activities and bank accounts which bear a direct relationship to petitioners’ tax_liabilities see 883_f2d_1317 7th cir stating that the arbitrary and excessive doctrine is a challenge to the commissioner’s determination on the basis that it bears no factual relationship to the taxpayer’s liability aff’g tcmemo_1988_142 while we recognize that ra williams could have performed an independent review of the first ra’s analysis and more thoroughly analyzed petitioners’ personal account the notice was not arbitrary or excessive see id indeed petitioners failed to delineate any inaccuracies in the first ra’s analysis on their tax returns relating to the years in issue petitioners reported gross_receipts totaling dollar_figure and costs of goods sold totaling dollar_figure respondent determined however that petitioners’ cumulative understatements of gross_receipts and costs of goods sold were dollar_figure and dollar_figure respectively although the parties stipulated numerous checks totaling more than dollar_figure petitioners did not provide any testimony or credible_evidence establishing that these checks related to costs of goods sold or deductible expenses see rule a 31_tc_56 ii petitioners underreported their income petitioners have the burden but failed to prove that the deposits at issue are not income see 87_tc_74 we recognize that mr mui borrowed funds but there is no credible_evidence relating to the amount he borrowed moreover there is insufficient evidence establishing that the deposits were nontaxable or that petitioners are entitled to any cost_of_goods_sold or deductible expenses exceeding the amount respondent allowed see goldsmith v commissioner t c pincite during cross-examination petitioners presented ra williams with checks ie totaling more than dollar_figure which respondent’s determination did not take into account petitioners have not however established that these checks related to costs of goods sold see id indeed they failed to offer any testimony or additional documentary_evidence relating to these checks costs of goods sold or deductible expenses iii petitioners are liable for accuracy-related_penalties respondent determined but failed to establish by clear_and_convincing evidence that petitioners are liable for fraud penalties pursuant to sec_6663 2pursuant to sec_7491 the burden_of_proof may shift to respondent if petitioners introduce credible_evidence with respect to any factual issue this section is inapplicable because petitioners failed to maintain business records see sec_7491 see sec_6663 sec_7454 rule b pittman v commissioner f 3d pincite petzoldt v commissioner t c pincite respondent’s primary contention is that petitioners sold contraband cigarettes during the years in issue and concealed the proceeds to evade tax to support his flimsy fraud contention respondent cites a traffic stop and contraband cigarette sales in through 2008--all years not in issue the evidence relating to the years in issue ie two highway patrol stops of mr mui yielding only two packs of contraband cigarettes is woefully insufficient in addition petitioners cooperated during the audit respondent asserts that mr mui failed to disclose the personal account when asked through which bank account he conducted business mr mui did not reference the personal account because it had previously been closed any misunderstanding relating to this issue was more likely the result of mr mui’s limited proficiency in english rather than an intent to mislead respondent finally respondent contends that mr mui’s pattern of cash deposits and failure to maintain business records was intentionally calculated to make the unreported income harder to detect pressured to make vendor’s payment due dates and compelled to assuage his gambling fever mr mui frantically shuffled money between bank accounts calling card vendors and casinos respondent established that mr mui’s business practices were imprudent but failed to establish that any portion of the underpayment was attributable to fraud or that petitioners intended to evade tax see sec_6663 sec_7454 rule b pittman v commissioner f 3d pincite petzoldt v commissioner t c pincite stating that the existence of fraud may not be found under ‘circumstances which at the most create only suspicion’ quoting 184_f2d_86 10th cir remanding a memorandum opinion of this court petitioners are not liable for fraud penalties but are liable for accuracy- related penalties they substantially understated their income_tax and failed to exercise due care in the preparation of their tax returns see sec_6662 b and c and d c 116_tc_438 sec_1_6662-3 income_tax regs the and returns were prepared by professionals but petitioners failed to establish or even assert that their preparers had sufficient expertise to justify reliance that they provided them with necessary and accurate information or that they relied in good_faith on their judgment see sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs thus they have not pursuant to sec_6664 established reasonable_cause for the underpayments or that the returns were prepared in good faith accordingly we sustain respondent’s determination relating to sec_6662 penalties iv ms mui is entitled to innocent spouse relief married taxpayers may elect to file a joint federal_income_tax return sec_6013 each spouse filing the return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 pursuant to sec_6015 however a taxpayer may seek relief from joint liability ms mui qualifies for relief pursuant to sec_6015 as a result mr mui is liable for the entire tax_liability relating to each year in issue ms mui was divorced from mr mui when she filed her election for relief in addition she sought relief less than two years after the first collection activity relating to these liabilities see sec_6015 and b moreover mr mui signed ms mui’s name on the returns and at the time the returns were signed she did not have actual knowledge of the items giving rise to the deficiencies see sec_6015 115_tc_183 stating that the knowledge standard for purposes of sec_6015 is an actual and clear awareness of the existence of an item which gives rise to the deficiency aff’d 282_f3d_326 5th cir contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
